930 F.2d 38
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Aurelio SOBERANO, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 90-3532.
United States Court of Appeals, Federal Circuit.
March 13, 1991.

Before RICH, MICHEL and PLAGER, Circuit Judges.
DECISION
PER CURIAM.


1
Aurelio Soberano appeals from the August 13, 1990 Opinion and Order of the Merit Systems Protection Board (MSPB), Docket No. SE08318910705, which modified the October 18, 1989 Initial Decision of the Administrative Judge (AJ) and denied Soberano's petition for review of the Initial Decision.  We affirm.

OPINION

2
In order to be eligible for retirement annuity benefits, an applicant must have at least 5 years of creditable civilian service with one of the last two years prior to separation being in a position covered by the Civil Service Retirement Act (CSRA).  See 5 USC Sec. 8333(a) and (b).  The Board found that Soberano's alleged service from 1941 to 1945 was less than the requisite 5 years of creditable service, and that in any event, there was no evidence that this service was in a position covered by the CSRA.  Soberano's brief to this court makes no argument and points to no evidence in the record to the contrary.  The Board's findings are supported by substantial evidence.  See 5 USC Sec. 7703(c)(3).